DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, line 7, “of” should be inserted before “at least a portion”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 8 of “an amplitude” is indefinite because it is unclear if this limitation refers to the same amplitude or a different amplitude as previously recited in claim 7. Examiner suggest amending the limitation to read “the amplitude”.
Claim 13 recites the limitation " the skin contacting frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to read “the skin contact frame” as previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,756,105 (Balamuth).
1. Balamuth discloses a skin treatment device (razor 10) comprising a handle section (housing 12), a treatment head section (shaving head assembly 15), and a vibration generation unit (transducer 65). The handle section is arranged to be held in a human user's hand (FIG. 1-2). The treatment head section has a skin treatment unit (blades 40) and a skin contact frame (guard 26) having a skin contact surface (e.g., top surface in FIG. 3-6). The skin contact frame at least partially encircling a skin treatment area (perforations 32; alternatively, area within guard 26 as shown in FIG. 1 which includes blades 40). The vibration generation unit is coupled with the skin contact frame to cause a vibration at least a portion of the skin contact frame at an ultrasonic frequency (col. 7, lns. 32-60).
2. The vibration generation unit comprises a piezoelectric actuator (col. 7, ln. 45).
3. The vibration of the skin contact frame caused by the vibration generation unit comprises at least a linear reciprocating vibration component (e.g., “mechanical vibrations having a component substantially normal and/or parallel to the outer surface 26 and skin 52” at col 7, lns. 24-26).
9. The vibration generation unit is capable of being controlled to change an amplitude and a frequency of the vibration inversely proportional to each other (e.g., capability since each of the amplitude and frequency are controllably adjustable at col. 7, lns. 32-41).
10. The skin treatment device comprises at least one user-operable input element for controlling at least one of an amplitude or a frequency of the vibration (col. 7, lns. 32-41).
12. The skin treatment device comprises a control unit (switch 20) that is arranged to control the vibration generation unit based on a skin treatment parameter (e.g., user controlled treatment time)(col. 9, lns. 46-51 and col. 7, lns. 32-41).
13. The skin treatment parameter is a treatment time (col. 9, lns. 46-51 and col. 7, lns. 32-41).
14. The control unit is arranged to synchronize the control of the vibration generation unit with a control of the skin treatment unit (col. 9, lns. 46-51).
16. The skin treatment device comprises at least one user-operable input element for controlling at least one aspect of the vibration generation unit (see switch 20 controlling power at col. 9, lns. 46-51 or vibrations being adjustable at col. 7, lns. 32-41).
17. The user-operable input element is arranged for switching the vibration generation unit ON and OFF (col. 9, lns. 46-51).
19. The skin treatment device is an electric shaver (Abstract).
Claim(s) 1-3, 5-6, 9-10, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0040235 (Castel).
1. Castel discloses a skin treatment device (device 10) comprising a handle section (housing 20), a treatment head section (e.g., top head section of device 10 including LEDs 80 and cap assembly 22), and a vibration generation unit (ultrasonic transducer 62 which is ultrasonic at FIG. 2-2A, P0105). The handle section is arranged to be held in a human user's hand (FIG. 1). The treatment head section has a skin treatment unit (light ring 85) and a skin contact frame (cap assembly 22) having a skin contact surface (e.g., outer surface of cap assembly 22). The skin contact frame at least partially encircling a skin treatment area (see cap assembly partially encircling area of ring 85 in FIG. 2). The vibration generation unit is coupled with the skin contact frame to cause a vibration at least a portion of the skin contact frame at an ultrasonic frequency (FIG. 2-2A; P0105).
2. The vibration generation unit comprises a piezoelectric actuator (P0052).
3. The vibration generation unit comprises at least a linear reciprocating vibration component (see “vibration is provided in the same plane as the outer transducer surface.” at P0051).
5. The skin treatment device in accordance with claim 1, wherein a frequency of the vibration is in between about 20 kHz and about 1 MHz (e.g., 500 kHz to 1 MHz at P0053).
6. The skin treatment device in accordance with claim 5, wherein the frequency of the vibration is in between about 20 kHz and about 100 kHz. (e.g., 100 kHz to 5 MHz at P0053).
9. The vibration generation unit is at least capable of being controlled to change an amplitude and a frequency of the vibration inversely proportional to each other (e.g., capability with control module 40 at P0053, P0075, P0101, and P0108).
10. The skin treatment device comprises at least one user-operable input element (display panel 41) for controlling at least one of an amplitude or a frequency of the vibration (P0101)(also see P0053 and P0075).
12. The skin treatment device comprises a control unit control module 40) that is arranged to control the vibration generation unit based on a skin treatment parameter (e.g., treatment time at P0075).
13. The skin treatment parameter is a treatment time (P0075).
14. The control unit is arranged to synchronize the control of the vibration generation unit with a control of the skin treatment unit (P0108).
15. The control unit is arranged to switch on the skin treatment unit when the vibration generation unit is switched off (see mechanical vibrational energy being applied in a separate step than light energy at P0017).
16. The skin treatment device comprises at least one user-operable input element (display panel 41) for controlling at least one aspect of the vibration generation unit (P0101)(also see P0053 and P0075).
17. The user-operable input element is arranged for switching the vibration generation unit ON and OFF (P0101)(also see P0053 and P0075).
19. The skin treatment device is a light-based skin treatment device (P0032 and P0107).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,756,105 (Balamuth).
Balamuth discloses the invention substantially as claimed as discussed above and further discloses the vibration of the skin contact frame caused by the vibration generation unit is a linear reciprocating vibration (e.g., “mechanical vibrations having a component substantially normal and/or parallel to the outer surface 26 and skin 52” at col 7, lns. 24-26) but does not disclose the vibration being an oscillatory rotation component around a rotation axis. Balamuth teaches vibration of the skin treatment unit in the same field of endeavor being equivalently a linear reciprocating vibration or an oscillatory rotation component around a rotation axis (col. 1, lns. 22-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibration of the skin contact frame being an oscillatory rotation component around a rotation axis in place of a linear reciprocating vibration since Balamuth teaches the vibrations as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
Balamuth discloses the invention substantially as claimed as discussed above and further discloses the frequency of the vibration being adjustable depending on user preference (col. 7, lns. 32-41) such that it discloses the frequency being a result effective variable. Balamuth does not explicitly recite the frequency being in between about 20 kHz and about 1 MHz. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the frequency of Balamuth to be in between about 20 kHz and about 1 MHz as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	
Balamuth discloses the invention substantially as claimed as discussed above and further discloses the amplitude of the vibration being adjustable depending on user preference (col. 7, lns. 32-41) such that it discloses the amplitude being a result effective variable. Balamuth does not explicitly recite the amplitude being in between about 0.2 μm and about 2.0 μm. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the amplitude of Balamuth to be in between about 0.2 μm and about 2.0 μm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	
Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,756,105 (Balamuth), as applied to claim 1 above, and further in view of US 2019/0262225 (Gertner).
Balamuth discloses the invention substantially as claimed as discussed above but does not disclose the device including a sensor. Gertner teaches a skin treatment device in the same field of endeavor having a sensor for determining a force acting on the skin contact frame (FIG. 17, P0488) and for determining a motion of the skin treatment device (e.g., “motion sensor” at P0548 and FIG. 27) for the purpose of measuring the force or motion of the frame (FIG. 17 and 27, P00488 and P0548). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Balamuth to include a sensor as taught by Gertner in order to measure the force or motion of the frame.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0040235 (Castel), as applied to claim 1 above, and further in view of US 2021/0170150 (Hong).
Castel discloses the invention substantially as claimed as discussed above and further discloses the vibration of the skin contact frame caused by the vibration generation unit is a linear reciprocating vibration (see “vibration is provided in the same plane as the outer transducer surface.” at P0051) but does not disclose the vibration being an oscillatory rotation component around a rotation axis. Hong teaches vibration of the skin treatment unit in the same field of endeavor being an oscillatory rotation component around a rotation axis (Abstract) in order to provide oscillatory skin contact (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibration of the skin contact frame being an oscillatory rotation component around a rotation axis as taught by Hong in place of a linear reciprocating vibration of Castel in order to provide oscillatory skin contact.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0040235 (Castel), as applied to claim 1 above.
Castel discloses the invention substantially as claimed as discussed above but does not explicitly recite the amplitude. Castel further discloses the amplitude of the vibration being a result effective variable in order to achieve sufficient enhancement of transdermal transport (P0053). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the amplitude of Castel to be in between about 0.2 μm and about 2.0 μm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	
Claim(s) 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0040235 (Castel), as applied to claim 1 above, and further in view of US 2019/0262225 (Gertner).
Castel discloses the invention substantially as claimed as discussed above but does not disclose the device including a sensor. Gertner teaches a skin treatment device in the same field of endeavor having a sensor for determining a force acting on the skin contact frame (FIG. 17, P0488) and for determining a motion of the skin treatment device (e.g., “motion sensor” at P0548 and FIG. 27) for the purpose of measuring the force or motion of the frame (FIG. 17 and 27, P00488 and P0548). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Castel to include a sensor as taught by Gertner in order to measure the force or motion of the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771